Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 19 February 2021 has been fully considered.

	Applicant has amended his claims to limit to limit the working fluid to 2-perfluoroheptene, 3-perfluoroheptene, or a combination of those two fluids to overcome the previous rejections.  However, a new ground of rejection has been made based on the newly submitted reference with the IDS dated 19 February 2021.

	Claims 12 and 25 are objected to because on line 7 of claim 12 and line 5 of claim 25, the phrase “working fluid consisting of” should be changed to --working fluid selected from a group consisting of-- to comply with Markush claim format.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14-16, 30-32, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WO 2010/080467 (Kontomaris).
	Regarding independent claim 12, Kontomaris discloses a process for converting heat into mechanical work in a power cycle comprising the steps of: heating a working note the working fluid compound tetradecafluoro-2-heptene and tetradecafluoro-3-heptene are perfluoroheptene. Kontomaris also discloses 2-perfluoroheptene, 3-perfluoroheptene and a mixture of any of those fluids; note the fluids from page 3 to page 12, line 29, and figures 1-3 (and page 12, lines 21-23 and page 28 for HFO-161-14myy and HFO-161-14mcyy); also note the rejections to Japanese Patent application No. 2018-542190 submitted with the IDS dated 19 February 2021.

	Regarding claims 14-16, as set forth above, the fluids meet the claimed fluid.  Also, pages 3-16 recite various types of fluid and fluid combination similar to the claimed invention.
	Regarding claim 12, figure 1 and pages 3-6 of Kontomaris discloses a power cycle comprising a pump for compressing the fluid, heater, and turbine for expanding and generating electricity, absorber for cooling the fluid as claimed.
	Regarding claims 30-32, Kontomaris discloses on pages 17, 19, various temperature ranges that can put the system under critical, trans-critical, or supercritical because organic fluid critical conditions are at lower temperatures than water/steam.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 25, 27-29 are rejected under 35 U.S.C. § 103(a) as being unpatentable over WO 2010/080467 (Kontomaris).  Kontomaris teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach the concept of replacing HFC-245fa by perfluoroheptene. However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the working fluids in these claims involves only substitution of equivalents, or the result of “routine optimization”.  Since Kontomaris clearly has a long list of using various types of fluid and fluid combination in an organic cycle, it would have been a “routine optimization” for a person having ordinary skill in the art to elect and substitute different working fluid as claimed in Kontomaris for the purpose of generating power based on the special characteristic of the new fluid such as perfluoroheptene. 

Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/4/2021